Citation Nr: 0809679	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  03-25 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
arthritis, right ankle, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to a compensable rating for osteoarthritis of 
first metacarpal phalangeal joint, right thumb. 

3.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.

4.  Entitlement to degenerative joint disease, left knee with 
chondromalacia, currently evaluated as 10 percent disabling. 

5.  Entitlement to degenerative joint disease, right knee 
with chondromalacia, currently evaluated as 10 percent 
disabling. 

6.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1977 to June 
1992.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2003, 
and a statement of the case was issued in May 2003.  It 
appears that the veteran's September 2003 RO hearing 
transcript was construed as a substantive appeal.  It does 
not appear that a complete transcript was able to be obtained 
from this hearing.  Thus, another personal RO hearing was 
held in October 2007.  A complete copy of the hearing 
transcript has been associated with the claims file.  

The January 2003 rating decision also denied service 
connection for neck pain.  The March 2003 notice of 
disagreement and May 2003 statement of the case also 
addressed this issue.  However, by a July 2007 rating 
decision, the RO granted service connection for neck strain, 
which was a full grant of the benefit sought on appeal.  
Thus, this issue is no long in appellate status. 

Further, the January 2003 rating decision also denied service 
connection for left hand arthritis.  The veteran also 
initiated an appeal with respect to this issue.  However, in 
an October 2007 statement and his RO hearing testimony, the 
veteran withdrew his appeal with respect to this issue.    

With respect to the issue of an increased rating for the 
veteran's right ankle disability, the Board notes that the 
veteran has been assigned a 10 percent disability rating, 
effective May 21, 1998.  The January 2003 rating decision, 
May 2003 statement of the case and an August 2007 
supplemental statement of the case all found that a rating in 
excess of 10 percent was not warranted.  However, the most 
recent October 2007 supplemental statement of the case 
appears to have mistakenly addressed the veteran's right 
ankle as if it had been rated as noncompensable.  
Nevertheless, as this appears to have simply been a mistake 
and all of the medical evidence of record pertaining to the 
right ankle had previously been considered in the August 2007 
supplemental statement of the case, the Board finds no 
prejudice to the veteran in the issuance of final decision 
with respect to this issue.  

The issues of increased ratings for the veteran's left and 
right knee disabilities and new and material evidence for 
service connection for hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's service-connected post traumatic arthritis, 
right ankle is not productive of marked limitation of motion 
or ankylosis.

2.  The veteran's service connected osteoarthritis of first 
metacarpal phalangeal joint, right thumb is not productive of 
ankylosis or a gap of at least one inch between the thumb pad 
and the fingers, when the thumb is attempting to oppose the 
fingers.  

3.  Deformity of the penis with loss of erectile power has 
not been shown.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
post traumatic arthritis, right ankle have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71(a), Diagnostic Code 5271 (2007).

2.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected osteoarthritis 
of first metacarpal phalangeal joint, right thumb, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Code 
5224 (2002) and Diagnostic Code 5228 (2007).

3.  The criteria for an initial compensable rating for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.115b, Diagnostic Code 7522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in October 2002 and February 2006 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits of 
increased ratings for the veteran's right ankle and right 
thumb disabilities as well has his erectile dysfunction.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the February 2006 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 2, to submit evidence in his 
possession that pertains to his claim.  The Board concludes 
that the requirements of 38 C.F.R.  § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in October 2002, which was prior to the 
January 2003 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  The 
Board recognizes that the subsequent February 2006 VCAA 
notice was provided after the initial decision.  However, the 
deficiency in the timing of this notice was remedied by 
readjudication of the issues on appeal in the subsequent 
supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, a March 2006 letter gave notice of the types 
of evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the VCAA notices, including the March 
2006 letter, fully informed the veteran that he may submit 
medical evidence, lay observations and employment statements 
in support of his claim.  Moreover, in his hearing testimony, 
the veteran specifically addressed his right ankle, right 
thumb and erectile dysfunction disabilities and the effect 
these disabilities had on his daily activities demonstrating 
that he had actual knowledge of the requirements for 
increased ratings.  Further, the veteran is represented by a 
state service organization, which would have actual knowledge 
of the information necessary to substantiate the veteran's 
claim.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet.App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded VA examinations in December 2002 and 
June 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination reports obtained contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, as with the 
issues of increased ratings for the veteran's right ankle and 
right thumb disabilities, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

However, as with respect to the issue of erectile 
dysfunction, where the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 126.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Post Traumatic Arthritis, Right Ankle

The present appeal involves the veteran's claim that the 
severity of his service-connected right ankle disability 
warrants a higher disability rating.  The veteran's service-
connected right ankle disability has been rated as 10 percent 
disabling by the RO under the provisions of Diagnostic Code 
5271.  Under this regulatory provision, a 10 percent rating 
is warranted when the ankle has moderate limitation of motion 
and a 20 percent rating is warranted when the ankle has 
marked limitation of motion.  Full range of motion of the 
ankle is from zero to 20 degrees dorsiflexion and from zero 
to 40 degrees plantar flexion.  38 C.F.R. § 4.71a, Plate II. 

The only other Diagnostic Code allowing for a higher 
evaluation for an ankle is Diagnostic Code 5270.  This 
regulatory provision requires ankylosis of the ankle.  A 30 
percent rating is warranted with ankylosis between 30 degrees 
and 40 degrees in plantar flexion or between 0 degrees to 10 
degrees in dorsiflexion.  A 40 percent rating is warranted 
with ankylosis more than 40 degrees plantar flexion, more 
than 10 degrees dorsiflexion, or with abduction, adduction, 
inversion or eversion deformity.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Shipwash v. Brown, 8 
Vet.App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (27th ed. 1988) at 91).  

The veteran filed his current claim for an increased rating 
in August 2002.  He was afforded a VA examination in December 
2002.  The claims file was reviewed.  The veteran reported no 
problems with right ankle subsequent to service including no 
evaluation or treatment for this problem.  The veteran did 
not wear a brace, and had no rollovers or re-injury.  He 
denied ever having any injection or surgery to the ankle.  On 
physical examination, there was no deformity, discoloration 
or swelling of the ankle.  The veteran was nontender to 
palpation.  His range of motion was 20 degrees dorsiflexion, 
40 degrees plantar flexion and 45 degrees passive plantar 
flexion.  The veteran had painless crepitus and grating on 
both active and passive range of motion.  There was no gross 
evidence of instability on Drawer testing, nor on pronation 
or supination maneuvers.  The diagnosis was post-traumatic 
arthritis, right ankle.  

The veteran was afforded another VA examination in June 2007.  
At the examination, the veteran reported that his right ankle 
no longer bothered him.  The veteran stated that there was no 
decrease in range of motion or joint function during flare-
ups.  On physical examination, range of motion of the ankle 
was 20 degrees dorsiflexion, 45 degrees plantar flexion, 30 
degrees inversion and 20 degrees eversion.   There was normal 
stability and there was no pain on range of motion.  There 
was no tenderness, swelling, deformities, or abnormal or 
guarding movements.  The veteran walked well on heels and 
toes.  Repetitive motion did not decrease the range of motion 
or joint function.  The examiner found no ankylosis present.  
The diagnosis was post traumatic degenerative joint disease 
of the right ankle.  

Given that the claims file was reviewed by the examiners and 
the examination reports set forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examinations to be sufficient for rating purposes.  

VA treatment records are silent with respect to any 
complaints concerning the right ankle.  

In his hearing testimony, the veteran reported that he did 
not have problems with range of motion or function of the 
ankle and it did not effect his employment.  However, he did 
say that he was careful to not further damage his ankle.  

Therefore, based on the pertinent medical records, the Board 
finds that a rating in excess of ten percent for the 
veteran's service-connected right ankle disability is not 
warranted.  There is no competent medical evidence of marked 
limitation of motion of the ankle so as to warrant a 20 
percent rating under Diagnostic Code 5271.  Range of motion 
of the right ankle was normal at both VA examinations and the 
veteran expressly denied in his hearing testimony any 
problems with his range of motion.  Moreover, a higher rating 
is not warranted under Diagnostic Code 5270 as there is no 
clinical evidence demonstrating the presence of any ankylosis 
in the left ankle.  The VA examinations and VA treatment 
records have not shown the veteran's ankle joint to be 
immobile.  

Further, a higher compensation is not warranted under 38 
C.F.R. §§ 4.40 and 4.45, and DeLuca, supra, because there is 
no persuasive evidence of additional functional loss due to 
pain, weakness, fatigue, or incoordination which would limit 
motion to such a degree so as to warrant a rating in excess 
of the current 10 percent.  In fact, at both VA examinations, 
the veteran reported that his right ankle was essentially 
asymptomatic.  Further, at the most recent VA examination, 
the examiner found no additional loss of function on 
repetitive motion, and the veteran reported no loss of 
function during the flare-ups.  

Thus, the preponderance of the evidence is against a rating 
in excess of 10 percent for the veteran's service-connected 
post traumatic arthritis, right ankle.  As the preponderance 
of the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Osteoarthritis of First Metacarpal Phalangeal Joint, Right 
Thumb

The present appeal also involves the claim that a compensable 
rating is warranted for the veteran's service-connected 
osteoarthritis of first metacarpal phalangeal joint, right 
thumb.  The RO has rated this disability as noncompensable 
under Diagnostic Codes 5228 for limitation of motion and 5010 
for traumatic arthritis.  During the pendency of the 
veteran's appeal, VA promulgated new regulations concerning 
the evaluation of ankylosis or limited motion of single or 
multiple fingers, effective August 26, 2002.  See 67 Fed. 
Reg. 48,784 (July 26, 2002) (codified at 38 C.F.R. pt. 4).  
Under the previous criteria, thumb disability based on 
limitation of motion was evaluated on the basis of 
unfavorable or favorable ankylosis of the thumb under 
Diagnostic Code 5224.  Substantively, this Diagnostic Code 
stayed the same.  However, the new criteria added Diagnostic 
Code 5228, which applies to limitation of motion of the 
thumb.  Under Diagnostic Code 5228,  for both dominant and 
non-dominant hand, a 10 percent rating is warranted for 
limitation of motion with a gap of one to two inches (2.5 to 
5.1 cm) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A 20 percent rating is 
warranted for limitation of motion with a gap of more than 
two inches (5.1 cm) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

The December 2002 VA examination showed that the veteran 
reported that he had a persistent deformity at the MP joint 
of the thumb, but denied any problems with pain, grip or 
grasp.  He had no evaluation or treatment since service.  At 
no time had he undergone injection, surgery, bracing or 
hospitalization.  He had lost no days from work in the past 
year because of his right thumb.  On physical examination, 
there was hypertrophic changes about the right MP joint.  He 
was not tender to palpation.  His active range of motion 
showed fist forming to be intact with no flexion lying on 
fingertip flexion to the median and transverse crease of the 
palms.  Pinch and opposition thumb to index and thumb to 
little finger was intact and thumb extension against 
resistance was intact.  Intrinsic and extrinsic muscle 
strength was intact and graded 5/5.  There was no gross 
evidence of instability to MP or IP joints at any of the 
fingers or either thumb.  The diagnosis was osteoarthritis of 
the right thumb, MP joint.  

The veteran was afforded another VA examination in June 2007 
with respect to his right thumb.  The veteran's claims file 
was reviewed.  The veteran reported that his thumb ached 
through the day when he did a lot of lifting or was 
overworked.  The pain gradually subsided once he was able to 
relax at home.  There was no effect on the veteran's 
occupation or daily activities.  On physical examination, 
there were no anatomical defects, but the bones of the joint 
were slightly hypertrophic (moderate prominent knuckle).  No 
functional defects were noted.  Grasping strength was normal.  
In sum, range of motion of the first MCPJ joint was normal 
and asymptomatic and the veteran had normal grip strength and 
anatomy.  Range of motion was recorded as 70 degrees 
abduction, 15 degrees flexion and 20 degrees extension.  The 
diagnosis was osteoarthritis of the first MCPJ.    

Given that the claims file was reviewed by the examiners and 
the examination reports set forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examinations to be sufficient for rating purposes.  

VA treatment records for the most part are silent with 
respect to the right thumb.  However, a December 2006 VA 
treatment record noted that the examiner had reviewed the x-
ray of the hand (although the record does not specify which 
hand) and there was no fracture, but there may have been some 
sort of subluxation of the first MCP joint, but as the 
veteran was not present for examination, the clinical 
significance was unknown.  

In his hearing testimony, the veteran stated that he was 
right hand dominant.  The veteran reported normal grip 
strength, but his knuckle was inflamed all the time.  
However, he reported that he did not have very much 
limitation of motion of the thumb.  

Based on the medical evidence of record, the Board finds that 
a higher rating is not warranted under Diagnostic Code 5228 
for limitation of motion of the thumb.  There is no evidence 
of a gap of at least one inch between the thumb pad and the 
fingers when trying to oppose the fingers, which is the 
criteria for a 10 percent rating.  Again, all of the medical 
evidence of record showed full range of motion of the left 
thumb and normal grip strength.  Further, there is no 
competent medical evidence of ankylosis of the thumb prior to 
or since enactment of the new criteria; thus, Diagnostic Code 
5224 is not applicable.  Moreover, as there is no evidence of 
limitation of motion, a compensable rating under Diagnostic 
Code 5010 for traumatic arthritis would not be appropriate.  

The Board acknowledges that the veteran has chronic right 
thumb pain and thus, recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a 10 percent 
rating.  

Therefore, based on the above analysis, the Board finds that 
a compensable rating for the veteran's service-connected 
osteoarthritis of first metacarpal phalangeal joint, right 
thumb is not warranted as a preponderance of the evidence is 
against the veteran's claim.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Erectile Dysfunction

The veteran is also seeking an increased evaluation for 
erectile dysfunction.  The veteran's erectile dysfunction has 
been rated under Diagnostic Code 7522.  Under this Code, 
penis deformity, with loss of erectile power is evaluated as 
20 percent disabling.  38 C.F.R. § 4.115b, Diagnostic Code 
7522.   In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran was afforded a VA examination in December 2002.  
The veteran reported only being able to have sexual 
intercourse once a month.  Physical examination was silent 
with respect to any findings of penis deformity and testes 
were bilaterally symmetrical and densities were bilaterally 
the same.  The diagnosis was erectile dysfunction, which was 
related to service.  

The veteran was afforded another VA examination in June 2007.  
The veteran's claims file was reviewed.  The veteran reported 
that penetration and orgasm were possible with Viagra, but 
due to expense, the veteran had been given a pump that worked 
well.  On physical examination, inspection showed a normal 
penis and the left testis was 4 1/2 cm and the right testis was 
3 3/4 cm.  The right testis had testicular atrophy present.  
The diagnosis was erectile dysfunction.  

Again, given that the claims file was reviewed by the 
examiners and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examinations to be sufficient for rating 
purposes.  

VA treatment records show a diagnosis of erectile 
dysfunction, but are silent with respect to any finding of 
penis deformity. 

In his hearing testimony, the veteran reported that he did 
not have any sort of anatomical deformity of the penis, but 
provided that he did not have a normal sex life.  

The record shows that the veteran has already been awarded 
special monthly compensation based on loss of use of a 
creative organ.  He is seeking a compensable schedular rating 
in addition to the special monthly compensation.  However, 
the scheduar rating criteria require evidence of deformity of 
the penis to warrant a compensable rating.  Based on the 
evidence of record, the Board finds that deformity of the 
penis as to warrant an initial compensable evaluation is 
neither alleged nor shown by the medical evidence of record.  
The VA examinations found no evidence of penis deformity.  
Therefore, based on the medical evidence of record, the Board 
must conclude that the preponderance of the evidence is 
against a finding that a compensable evaluation is warranted 
for the veteran's service-connected erectile dysfunction.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

The Board also notes that the veteran has already been 
awarded special monthly compensation for loss of use of a 
creative organ.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350.

Extraschedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

Increased ratings are not warranted for post traumatic 
arthritis; for right ankle, osteoarthritis of first 
metacarpal phalangeal joint, right thumb; and for erectile 
dysfunction.  To that extent, the appeal is denied.  


REMAND

The current appeal also involves the issues of increased 
ratings for the veteran's service-connected left and right 
knee disabilities.  In his October 2007 hearing testimony, 
the veteran indicated that he had orthopedic consultations 
for his knees scheduled in November 2007 at the VA medical 
center (VAMC) in Dallas, Texas.  However, while VA treatment 
records through October 2007 are in the claims file, these 
additional VA treatment records have not been associated with 
the claims file.  As VA medical records are constructively of 
record and must be obtained, the RO should obtain all VA 
treatment records from October 2007 to the present from the 
Dallas VAMC.   See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 
Vet.App. 611 (1992).   

Further, the Board notes that the veteran was recently 
afforded a VA examination for his knees in June 2007.  
However, in his hearing testimony, the veteran indicated that 
his range of motion was much more severe than reported at the 
June 2007 examination and that he also now had instability.  
While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is evidence of an increase in severity 
since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, 
based on the veteran's hearing testimony, the Board finds 
that a new VA examination is necessary to determine the 
extent of the veteran's current left and right knee 
disabilities.  

With respect to the issue of whether new and material has 
been received to reopen a claim for bilateral hearing loss, 
during the pendency of this appeal, the Court issued a 
decision, which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet.App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.  In this case, while the veteran 
has been informed of the evidence necessary to establish 
service connection, it does not appear that the veteran has 
been provided notice of what constitutes new and material.  
Thus, the Board finds that a corrective VCAA letter should be 
sent to the veteran to comply with 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b) with respect to the issue of 
bilateral hearing loss.  The veteran 
should be advised to submit any pertinent 
evidence in his possession.  Importantly, 
the letter should include information as 
to what constitutes new and material 
evidence as well as an explanation of the 
evidence necessary to substantiate the 
element or elements required to establish 
the underlying claim that were found 
insufficient in the previous denial.  
Specifically, the veteran must be 
informed that he must provide evidence 
showing that his hearing loss either did 
not preexist service and, thus, 
manifested in service or was aggravated 
in service beyond the point of natural 
progression.  See Kent v. Nicholson, 20 
Vet.App. 1 (2006). 

2.  Appropriate action should be taken to 
obtain copies of VA treatment records 
from October 2007 to the present from the 
Dallas VAMC. 

3.  The veteran should be scheduled for 
an appropriate VA medical examination to 
ascertain the severity of his service-
connected left and right knee 
disabilities.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  

4.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if the 
benefits sought on appeal can be granted.  
If the benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


